Case: 16-10433      Document: 00513808508         Page: 1    Date Filed: 12/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-10433                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        December 21, 2016
ROY LEE,                                                                   Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

DALLAS POLICE DEPARTMENT,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-3883


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Having carefully considered appellant’s brief and the pertinent portions
of the record, we find no error of law or reversible error of fact. We AFFIRM
the judgment for essentially the same reasons stated by the district court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.